Exhibit 10.51

 

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 

This Agreement amends and restates the Executive Supplemental Compensation
Agreement dated as of April 3, 1998 (the “Original Agreement”), and is entered
into as of October 21, 1999, by and between Bank of Lodi, N.A., a national
banking association chartered under the federal laws of the United States of
America with its principal offices located in the City of Lodi, San Joaquin
County, California (“the Employer”), a wholly-owned subsidiary of First
Financial Bancorp (the “Holding Company”) and Leon J. Zimmerman, an individual
residing in the State of California (“the Executive”).

 

RECITALS

 

WHEREAS, the Executive has been an employee of the Employer since April 2, 1990,
and is currently serving as its President and Chief Executive Officer;

 

WHEREAS, the parties entered into the Original Agreement to provide the
Executive with certain fringe benefits, in order to reasonably induce the
Executive to remain in the Employer’s employment and to compensate the Executive
for valuable services theretofore rendered to the Employer;

 

WHEREAS, the Employer’s accountants, KPMG LLP, have advised the Employer of a
change in accounting treatment accorded to certain of the benefits under the
Original Agreement, referred to therein as the “Index Benefits,” which change
will increase the benefits expense to the Employer; and

 

WHEREAS, the parties have agreed to amend the Original Agreement to delete the
Index Benefits and to substitute a defined benefit, in order to (a) reduce the
benefit expense caused by the change in accounting treatment, and (b) to provide
to the Executive a benefit entitlement which is substantially equivalent to the
projected Index Benefit under the Original Agreement.

 

NOW, THEREFORE, in consideration of the services to be performed by the
Executive in the future, as well as the mutual promises and covenants contained
herein, the Executive and the Employer agree as follows:

 

AGREEMENT

 

1. Terms and Definitions.

 

1.1 Administrator. The Employer shall be the “Administrator” and, solely for the
purposes of ERISA as defined in subparagraph 1.8 below, the “fiduciary” of this
Agreement where a fiduciary is required by ERISA.

 

1.2 Applicable Percentage. The term “Applicable Percentage” shall mean that
percentage listed on Schedule “A” attached hereto which is adjacent to the
number of calendar years which shall have elapsed from the date of the
Executive’s commencement of

 



--------------------------------------------------------------------------------

service to the Employer and ending on the date Executive’s employment with
Employer is terminated. Notwithstanding the foregoing or the percentages set
forth on Schedule “A”, but subject to all other terms and conditions set forth
herein, the “Applicable Percentage” shall be:

 

(a) provided payments have not yet begun with respect to the Employee Benefits
specified in Schedule “B”, one hundred percent (100%) upon the termination of
the Executive’s employment by the Employer if such termination is in connection
with a “Change in Control” as defined in subparagraph 1.3 below. A termination
shall be deemed to be in connection with a Change in Control if, within two (2)
years following the occurrence of a Change in Control: (i) the Executive’s
employment with the Employer is terminated by the Employer other than a
Termination for Cause; or (ii) without Executive’s prior written consent there
occurs (A) any adverse and material change in the scope of the Executive’s
position, responsibilities, duties, salary, benefits or location of employment;
or (B) any event which reasonably constitutes or results in a demotion, a
significant diminution of responsibilities or authority, or a constructive
termination (by forcing a resignation or otherwise) of the Executive’s
employment;

 

(b) provided payments have not yet begun with respect to the Employee Benefits
specified in Schedule “B”, one hundred percent (100%) upon the occurrence of (i)
the Executive’s death prior to the termination of the Executive’s employment by
the Employer, or (ii) the Executive’s Disability (as defined in subparagraph 1.5
below) other than a Disability that occurs after the termination of the
Executive’s employment by the Employer.

 

1.3 Change in Control. The term “Change in Control” shall mean the occurrence of
any of the following events with respect to the Employer (with the term
“Employer” being defined for purposes of determining whether a “Change in
Control” has occurred to include the Holding Company): (i) a change in control
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or in response to any other form or
report to the regulatory agencies or governmental authorities having
jurisdiction over the Employer or any stock exchange on which the Employer’s
shares are listed which requires the reporting of a change in control; (ii) any
merger, consolidation or reorganization of the Employer in which the Employer
does not survive; (iii) any sale, lease, exchange, mortgage, pledge, transfer or
other disposition (in one transaction or a series of transactions) of any assets
of the Employer having an aggregate fair market value of fifty percent (50%) of
the total value of the assets of the Employer, reflected in the most recent
balance sheet of the Employer; (iv) a transaction whereby any “person” (as such
term is used in the Exchange Act) or any individual, corporation, partnership,
trust or any other entity becomes the beneficial owner, directly or indirectly,
of securities of the Employer representing twenty-five percent (25%) or more of
the combined voting power of the Employer’s then outstanding securities; or (v)
a situation where, in any one-year period, individuals who at the beginning of
such period constitute the Board of Directors of the Employer cease for any
reason to constitute at least a majority thereof, unless the election, or the
nomination for election by the Employer’s shareholders, of each new Director is
approved by a vote of at least three-quarters (3/4) of the Directors then still
in office who were Directors at the beginning of the period. Notwithstanding the
foregoing or anything else contained herein to the contrary, there shall not be
a “Change of Control” for the purposes of this Agreement if the event which
would otherwise come within the

 

2



--------------------------------------------------------------------------------

meaning of the term “Change of Control” involves (i) a reorganization at the
direction of the Employer solely to form a parent bank holding company which
owns one hundred percent (100%) of the Employer’s common stock following the
reorganization, or (ii) an Employee Stock Ownership Plan sponsored by the
Employer or its parent holding company which is the party that acquires
“control” or is the principal participant in the transaction constituting a
“Change in Control,” as described above.

 

1.4 Code. The “Code” shall mean the Internal Revenue Code of 1986, as amended
(the “Code”).

 

1.5 Disability/Disabled. The term “Disability” or “Disabled” shall have the same
meaning given such terms in any policy of disability insurance maintained by the
Employer for the benefit of Executives including the Executive. In the absence
of such a policy which extends coverage to the Executive in the event of
disability, the terms shall mean bodily injury or disease (mental or physical)
which wholly and continuously prevents the performance of duty for at least
three months.

 

1.6 Early Retirement Date. The term “Early Retirement Date” shall mean the
Retirement, as defined below, of the Executive on a date which occurs prior to
the Executive attaining sixty-two (62) years of age, but after the Executive has
attained fifty-five (55) years of age.

 

1.7 Effective Date. The term “Effective Date” shall mean the date first written
above.

 

1.8 ERISA. The term “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.

 

1.9 Executive Benefits. The term “Executive Benefits” shall mean the benefits
determined in accordance with Schedule “B”, and reduced or adjusted to the
extent: (i) required under the other provisions of this Agreement, including,
but not limited to, Paragraphs 5, 6, and 7 hereof, (ii) required by reason of
the lawful order of any regulatory agency or body having jurisdiction over the
Employer or the Holding Company; or (iii) required in order for the Employer or
the Holding Company to properly comply with any and all applicable state and
federal laws, including, but not limited to, income, employment and disability
income tax laws (e.g., FICA, FUTA, SDI).

 

1.10 Normal Retirement Date. The term “Normal Retirement Date” shall mean the
Retirement, as defined below, of the Executive upon attainment of age sixty-two
(62).

 

1.11 Plan Year. The term “Plan Year” shall mean the Employer’s fiscal year.

 

1.12 Retirement. The term “Retirement” or “Retires” shall refer to the date
which the Executive acknowledges in writing to Employer to be the last day he
will provide any significant personal services, whether as an employee or
independent consultant or contractor, to Employer. For purposes of this
Agreement, the phrase “significant personal services” shall mean more than ten
(10) hours of personal services rendered to Employer in any thirty (30) day
period.

 

3



--------------------------------------------------------------------------------

1.13 Termination for Cause. The term “Termination for Cause” shall mean the
termination of the employment of the Executive by reason of any of the following
determined in good faith by the Employer’s Board of Directors:

 

(a) any act of dishonesty, unauthorized disclosure of confidential information,
or fraud by Executive in the performance of his duties as an employee of the
Employer;

 

(b) the commission of a felony involving theft or fraud of any kind;

 

(c) the commission of fraud or misappropriation or embezzlement of property of
the Employer or a customer of the Employer;

 

(d) Executive engaging in conduct that would preclude the Employer’s ability to
bond Executive; or

 

(e) a written finding or order or directive from the Office of the Comptroller
of the Currency, the Federal Deposit Insurance Corporation, or the Board of
Governors of the Federal Reserve System that Executive has operated the Employer
in an unsafe manner or ordering the removal of Executive as an executive officer
of the Employer.

 

2. Scope, Purpose and Effect.

 

2.1 Contract of Employment. Although this Agreement is intended to provide the
Executive with an additional incentive to remain in the employ of the Employer,
this Agreement shall not be deemed to constitute a contract of employment
between the Executive and the Employer nor shall any provision of this Agreement
restrict or expand the right of the Employer to terminate the Executive’s
employment. This Agreement shall have no impact or effect upon any separate
written Employment Agreement which the Executive may have with the Employer, it
being the parties’ intention and agreement that unless this Agreement is
specifically referenced in said Employment Agreement (or any modification
thereto), this Agreement (and the Employer’s obligations hereunder) shall stand
separate and apart and shall have no effect upon, nor be affected by, the terms
and provisions of said Employment Agreement.

 

2.2 Fringe Benefit. The benefits provided by this Agreement are granted by the
Employer as a fringe benefit to the Executive and are not a part of any salary
reduction plan or any arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payments or bonus in lieu of the
benefits provided by this Agreement.

 

3. Executive Benefits Payments.

 

3.1 Payments Upon Early Retirement. The Executive shall have the right to Retire
on a date which constitutes an Early Retirement Date as defined in subparagraph
1.6 above. In the event the Executive elects to Retire on a date which
constitutes an Early Retirement Date, the Executive shall be entitled to be paid
the Applicable Percentage of the Executive Benefits as described in paragraph
(b) of Schedule B, in substantially equal monthly installments on the first day
of each month, beginning with the month following the month in which the Early
Retirement Date occurs or upon such later date as may be mutually agreed upon

 

4



--------------------------------------------------------------------------------

by the Executive and the Employer in advance of said Early Retirement Date. The
installments shall be payable until the Executive’s death.

 

3.2 Payments Upon Retirement. If the Executive shall remain in the continuous
employment of the Employer until attaining sixty-two (62) years of age, the
Executive shall be entitled to be paid the Applicable Percentage of the
Executive Benefits, as defined in Schedule B, in substantially equal monthly
installments on the first day of each month, beginning with the month following
the month in which the Executive Retires or upon such later date as may be
mutually agreed upon by the Executive and the Employer in advance of said
Retirement date, payable until the Executive’s death. At the Employer’s sole and
absolute discretion, the Employer may increase the Executive Benefits as and
when the Employer determines the same to be appropriate.

 

4. Payments in the Event Disability Occurs Prior to Retirement. In the event the
Executive becomes Disabled while actively employed by the Employer at any time
after the Effective Date of this Agreement but prior to Retirement, the
Executive shall be entitled to be paid the Applicable Percentage of the
Executive Benefits, as defined above, in substantially equal monthly
installments on the first day of each month, beginning with the month following
the month in which the Executive becomes Disabled, payable until the Executive’s
death.

 

5. Payments in the Event Executive Is Terminated Prior to Retirement. As
indicated in subparagraph 2.1 above, the Employer reserves the right to
terminate the Executive’s employment, with or without cause but subject to any
written employment agreement which may then exist, at any time prior to the
Executive’s Retirement. In the event that the employment of the Executive shall
be terminated, other than by reason of death, Disability or Retirement, prior to
the Executive’s attaining sixty-two (62) years of age, then this Agreement shall
terminate upon the date of such termination of employment; provided, however,
that the Executive shall be entitled to the following benefits as may be
applicable depending upon the circumstances surrounding the Executive’s
termination:

 

5.1 Termination Without Cause. If the Executive’s employment is terminated by
the Employer without cause, and such termination is not subject to the
provisions of subparagraph 5.4 below, the Executive shall be entitled to be paid
the Applicable Percentage of the Executive Benefits, as defined above, in
substantially equal monthly installments on the first day of each month,
beginning with the month following the month in which the Executive attains
fifty-five (55) years of age, or any month thereafter, as requested in writing
by the Executive and delivered to the Employer or its successor thirty (30) days
prior to the commencement of installment payments; provided, however, that in
the event the Executive does not request a commencement date as specified, such
installments shall be paid on the first day of each month, beginning with the
month following the month in which the Executive attains sixty-two (62) years of
age. In the event the Executive elects to receive the Executive Benefits prior
to attaining sixty-two (62) years of age, the Executive shall be entitled to be
paid the Applicable Percentage of the Executive Benefits as described in
paragraph (c) of Schedule B. The installments shall be payable until the
Executive’s death.

 

5.2 Voluntary Termination by the Executive. If the Executive’s employment is
terminated by voluntary resignation prior to the date specified in Schedule A

 

5



--------------------------------------------------------------------------------

which corresponds to an Applicable Percentage equal to one hundred percent
(100%), and such resignation is not subject to the provisions of subparagraph
5.4 below, the Executive shall forfeit any and all rights and benefits he may
have under the terms of this Agreement and shall have no right to be paid any of
the amounts which would otherwise be due or paid to the Executive by the
Employer pursuant to the terms of this Agreement.

 

5.3 Termination for Cause. The Executive agrees that if his employment with the
Employer is terminated “for cause,” as defined in subparagraph 1.13 of this
Agreement, he shall forfeit any and all rights and benefits he may have under
the terms of this Agreement and shall have no right to be paid any of the
amounts which would otherwise be due or paid to the Executive by the Employer
pursuant to the terms of this Agreement.

 

5.4 Termination by the Employer on Account of or After a Change in Control. Upon
a Change in Control as defined herein, and within a period of two (2) years
following consummation of such a Change in Control, if (i) Executive’s
employment is terminated by Employer other than a Termination for Cause; or (ii)
without Executive’s prior written consent there occurs (A) any adverse and
material change in the nature and scope of Executive’s position,
responsibilities, duties, salary, benefits or location of employment, or (B) any
event which reasonably constitutes or results in a demotion, significant
diminution or constructive termination (by resignation or otherwise) of
Executive’s employment, then, in such event, the Executive shall be entitled to
be paid the Applicable Percentage of the Executive Benefits, as defined above,
in substantially equal monthly installments on the first day of each month,
beginning with the month following the month in which the Executive attains
fifty-five (55) years of age or any month thereafter, as requested in writing by
the Executive and delivered to the Employer or its successor thirty (30) days
prior to the commencement of installment payments; provided, however, that in
the event the Executive does not request a commencement date as specified, such
installments shall be paid on the first day of each month, beginning with the
month following the month in which the Executive attains sixty-two (62) years of
age. In the event the Executive elects to receive the Executive Benefits prior
to attaining sixty-two (62) years of age, the Executive shall be entitled to be
paid the Applicable Percentage of the Executive Benefits as described in
paragraph (c) of Schedule B. The installments shall be payable until the
Executive’s death.

 

6. Section 280G Adjustment. If all or any portion of the amounts payable to
Executive pursuant to this Agreement alone, or together with other payments
which Executive has the right to receive from Employer and the Holding Company,
constitute “excess parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), that are subject to the
excise tax imposed by Section 4999 of the Code (or similar tax and/or
assessment), Employer and Executive shall attempt, in good faith, to restructure
the payments to Executive to avoid any excess parachute payments. If Employer
and Executive are unable to agree to re-structured payments, then the amounts
payable by Employer to Executive shall be reduced to the extent necessary, in
Employer’s reasonable judgment, to cause a reduction of any excise tax pursuant
to Section 4999 of the Code to equal “zero”.

 

7. Right To Determine Funding Methods. The Employer reserves the right to
determine, in its sole and absolute discretion, whether, to what extent and by
what method, if any, to provide for the payment of the amounts which may be
payable to the Executive, under

 

6



--------------------------------------------------------------------------------

the terms of this Agreement. In the event that the Employer elects to fund this
Agreement, in whole or in part, through the use of life insurance or annuities,
or both, the Employer shall determine the ownership and beneficial interests of
any such policy of life insurance or annuity. The Employer further reserves the
right, in its sole and absolute discretion, to terminate any such policy, and
any other devise used to fund its obligations under this Agreement, at any time,
in whole or in part. Consistent with Paragraph 9 below, the Executive shall have
no right, title or interest in or to any funding source or amount utilized by
the Employer pursuant to this Agreement, and any such funding source or amount
shall not constitute security for the performance of the Employer’s obligations
pursuant to this Agreement. In connection with the foregoing, the Executive
agrees to execute such documents and undergo such medical examinations or tests
which the Employer may request and which may be reasonably necessary to
facilitate any funding for this Agreement including, without limitation, the
Employer’s acquisition of any policy of insurance or annuity. Furthermore, a
refusal by the Executive to consent to, participate in and undergo any such
medical examinations or tests shall result in the immediate termination of this
Agreement and the immediate forfeiture by the Executive of any and all rights to
payment hereunder.

 

8. Claims Procedure. The Employer shall, but only to the extent necessary to
comply with ERISA, be designated as the named fiduciary under this Agreement and
shall have authority to control and manage the operation and administration of
this Agreement. Consistent therewith, the Employer shall make all determinations
as to the rights to benefits under this Agreement. Any decision by the Employer
denying a claim by the Executive, for benefits under this Agreement shall be
stated in writing and delivered or mailed, via registered or certified mail, to
the Executive. Such decision shall set forth the specific reasons for the denial
of a claim. In addition, the Employer shall provide the Executive with a
reasonable opportunity for a full and fair review of the decision denying such
claim.

 

9. Status as an Unsecured General Creditor. Notwithstanding anything contained
herein to the contrary: (i) the Executive shall have no legal or equitable
rights, interests or claims in or to any specific property or assets of the
Employer as a result of this Agreement; (ii) none of the Employer’s assets shall
be held in or under any trust for the benefit of the Executive, or held in any
way as security for the fulfillment of the obligations of the Employer under
this Agreement; (iii) all of the Employer’s assets shall be and remain the
general unpledged and unrestricted assets of the Employer; (iv) the Employer’s
obligation under this Agreement shall be that of an unfunded and unsecured
promise by the Employer to pay money in the future; and (v) the Executive shall
be an unsecured general creditor with respect to any benefits which may be
payable under the terms of this Agreement.

 

Notwithstanding subparagraphs (i) through (v) above, the Employer and the
Executive acknowledge and agree that, in the event of a Change in Control, upon
request of the Executive, or in the Employer’s discretion if the Executive does
not so request and the Employer nonetheless deems it appropriate, the Employer
shall establish, not later than the effective date of the Change in Control, a
Rabbi Trust or multiple Rabbi Trusts (the “Trust” or “Trusts”) upon such terms
and conditions as the Employer, in its sole discretion, deems appropriate and in
compliance with applicable provisions of the Code, in order to permit the
Employer to make contributions and/or transfer assets to the Trust or Trusts to
discharge its obligations pursuant to this Agreement. The principal of the Trust
or Trusts and any earnings thereon shall be held

 

7



--------------------------------------------------------------------------------

separate and apart from other funds of the Employer to be used exclusively for
discharge of the Employer’s obligations pursuant to this Agreement and shall
continue to be subject to the claims of the Employer’s general creditors until
paid to the Executive in such manner and at such times as specified in this
Agreement.

 

10. Discretion of Board to Accelerate Payout. Notwithstanding any of the other
provisions of this Agreement, the Board of Directors of the Employer or the
Holding Company may, if determined in its sole and absolute discretion to be
appropriate, accelerate the payment of the amounts due under the terms of this
Agreement, provided that the Executive: (i) consents to the revised payout terms
determined appropriate by the Board of Directors; and (ii) does not negotiate or
in any way influence the terms of proposed altered/accelerated payout (said
decision to be made solely by the Board of Directors and offered to the
Executive on a “take it or leave it basis”).

 

11. Miscellaneous.

 

11.1 Opportunity To Consult With Independent Advisors. The Executive
acknowledges that he has been afforded the opportunity to consult with
independent advisors of his choosing including, without limitation, accountants
or tax advisors and counsel regarding both the benefits granted to him under the
terms of this Agreement and the (i) terms and conditions which may affect the
Executive’s right to these benefits and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances the Executive acknowledges and agrees shall be the sole responsibility
of the Executive notwithstanding any other term or provision of this Agreement.
The Executive further acknowledges and agrees that the Employer shall have no
liability whatsoever related to any such personal tax effects or other personal
costs, expenses, or liabilities applicable to the Executive and further
specifically waives any right for himself or herself, and his or her heirs,
beneficiaries, legal representatives, agents, successor and assign to claim or
assert liability on the part of the Employer related to the matters described
above in this subparagraph 11.1. The Executive further acknowledges that he has
read, understands and consents to all of the terms and conditions of this
Agreement, and that he enters into this Agreement with a full understanding of
its terms and conditions.

 

11.2 Arbitration of Disputes. All claims, disputes and other matters in question
arising out of or relating to this Agreement or the breach or interpretation
thereof, other than those matters which are to be determined by the Employer in
its sole and absolute discretion, shall be resolved by binding arbitration
before a representative member, selected by the mutual agreement of the parties,
of the Judicial Arbitration and Mediation Services, Inc. (“JAMS”), located in
San Francisco, California. In the event JAMS is unable or unwilling to conduct
the arbitration provided for under the terms of this Paragraph, or has
discontinued its business, the parties agree that a representative member,
selected by the mutual agreement of the parties of the American Arbitration
Association (“AAA”) located in San Francisco, California, shall conduct the
binding arbitration referred to in this Paragraph. Notice of the demand for
arbitration shall be filed in writing with the other party to this Agreement and
with JAMS (or AAA, if necessary). In no event shall the demand for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claim, dispute or other matter in

 

8



--------------------------------------------------------------------------------

question would be barred by the applicable statute of limitations. The
arbitration shall be subject to such rules of procedure used or established by
JAMS, or if there are none, the rules of procedure used or established by AAA.
Any award rendered by JAMS or AAA shall be final and binding upon the parties,
and as applicable, their respective heirs, beneficiaries, legal representatives,
agents, successors and assigns, and may be entered in any court having
jurisdiction thereof. The obligation of the parties to arbitrate pursuant to
this clause shall be specifically enforceable in accordance with, and shall be
conducted consistently with, the provisions of Title 9 of Part 3 of the
California Code of Civil Procedure. Any arbitration hereunder shall be conducted
in Lodi, California, unless otherwise agreed to by the parties.

 

11.3 Attorneys’ Fees. In the event of any arbitration or litigation concerning
any controversy, claim or dispute between the parties hereto, arising out of or
relating to this Agreement or the breach hereof, or the interpretation hereof,
the prevailing party shall be entitled to recover from the losing party
reasonable expenses, attorneys’ fees and costs incurred in connection therewith
or in the enforcement or collection of any judgment or award rendered therein.
The “prevailing party” means the party determined by the arbitrator(s) or court,
as the case may be, to have most nearly prevailed, even if such party did not
prevail in all matters, not necessarily the one in whose favor a judgment is
rendered.

 

11.4 Notice. Any notice required or permitted of either the Executive or the
Employer under this Agreement shall be deemed to have been duly given, if by
personal delivery, upon the date received by the party or its authorized
representative; if by facsimile, upon transmission to a telephone number
previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third day
after mailing via U.S. first class mail, registered or certified, postage
prepaid and return receipt requested, and addressed to the party at the address
given below for the receipt of notices, or such changed address as may be
requested in writing by a party.

 

If to the Employer:   

Bank of Lodi, N.A.

701 S. Ham Lane

Lodi, California 95242-3537

Attn: Chairman of the Board

If to the Executive:   

Leon J. Zimmerman

3000 Park Oak Drive

Lodi, CA 95242

 

11.5 Assignment. The Executive shall have no power or right to transfer, assign,
anticipate, hypothecate, modify or otherwise encumber any part or all of the
amounts payable hereunder, nor, prior to payment in accordance with the terms of
this Agreement, shall any portion of such amounts be: (i) subject to seizure by
any creditor of the Executive by a proceeding at law or in equity, for the
payment of any debts, judgments, alimony or separate maintenance obligations
which may be owed by the Executive, the Executive’s spouse or beneficiaries; or
(ii) transferable by operation of law in the event of bankruptcy, insolvency or
otherwise. Any such attempted assignment or transfer shall be void.

 

9



--------------------------------------------------------------------------------

11.6 Binding Effect/Merger or Reorganization. This Agreement shall be binding
upon and inure to the benefit of the Executive and the Employer and, as
applicable, their respective heirs, beneficiaries, legal representatives,
agents, successors and assigns. Accordingly, the Employer shall not merge or
consolidate into or with another corporation, or reorganize or sell
substantially all of its assets to another corporation, firm or person, unless
and until such succeeding or continuing corporation, firm or person agrees to
assume and discharge the obligations of the Employer under this Agreement. In
the alternative, the Holding Company may agree to assume and discharge the
obligation of the Employer under this Agreement. Upon the occurrence of such
event, the term “Employer” as used in this Agreement shall be deemed to refer to
such surviving or successor firm, person, entity or corporation, or the Holding
Company, as the case may be.

 

11.7 Nonwaiver. The failure of either party to enforce at any time or for any
period of time any one or more of the terms or conditions of this Agreement
shall not be a waiver of such term(s) or condition(s) or of that party’s right
thereafter to enforce each and every term and condition of this Agreement.

 

11.8 Partial Invalidity. If any terms, provision, covenant, or condition of this
Agreement is determined by an arbitrator or a court, as the case may be, to be
invalid, void, or unenforceable, such determination shall not render any other
term, provision, covenant or condition invalid, void or unenforceable, and the
Agreement shall remain in full force and effect notwithstanding such partial
invalidity.

 

11.9 Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties with respect to the subject
matter of this Agreement and contains all of the covenants and agreements
between the parties with respect thereto. Each party to this Agreement
acknowledges that no other representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not set forth herein, and that no other
agreement, statement, or promise not contained in this Agreement shall be valid
or binding on either party.

 

11.10 Modifications. Any modification of this Agreement shall be effective only
if it is in writing and signed by each party or such party’s authorized
representative.

 

11.11 Paragraph Headings. The paragraph headings used in this Agreement are
included solely for the convenience of the parties and shall not affect or be
used in connection with the interpretation of this Agreement.

 

11.12 No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any person.

 

11.13 Governing Law. The laws of the State of California, other than those laws
denominated choice of law rules, and where applicable, the rules and regulations
of the Board of Governors of the Federal Reserve System, Federal Deposit
Insurance Corporation, Office of the Comptroller of the Currency, or any other
regulatory agency or governmental

 

10



--------------------------------------------------------------------------------

authority having jurisdiction over the Employer or the Holding Company, shall
govern the validity, interpretation, construction and effect of this Agreement.

 

IN WITNESS WHEREOF, the Employer and the Executive have executed this Agreement
on the date first above-written in the City of Lodi, San Joaquin County,
California.

 

EMPLOYER

     

EXECUTIVE

Bank of Lodi, N.A

        By:  

/s/ Benjamin R. Goehring

     

/s/ Leon J. Zimmerman

   

Benjamin R. Goehring,

     

Leon J. Zimmerman

   

Chairman of the Board of Directors

           

 

11



--------------------------------------------------------------------------------

 

SCHEDULE A

 

CALENDAR YEAR

--------------------------------------------------------------------------------

  

APPLICABLE

PERCENTAGE

--------------------------------------------------------------------------------

 

April 2, 1990 to April 1, 1998

   6 0%

April 2, 1999

   8 0%

April 2, 2000

   10 0%

 



--------------------------------------------------------------------------------

 

SCHEDULE B

 

EXECUTIVE BENEFITS

 

The Employer shall pay to the Executive pursuant to the Agreement during the
Executive’s lifetime, an annual amount equal to the Applicable Percentage of the
lesser of (i) 70% of Executive’s base annual salary as of the time of
Executive’s death, Disability, Retirement or termination, or (ii) One Hundred
Forty-Seven Thousand Seventy-Five Dollars ($147,075.00). The amount of Executive
Benefits payable each year under the Agreement shall be payable in twelve equal
monthly installments and shall be adjusted each year from the date of
commencement of payments of the Executive Benefits until the death of the
Executive as follows:

 

(a) The Executive Benefits shall be increased at the rate of two percent (2%)
each year, subject to further adjustment for an Early Retirement.

 

(b) If the Executive elects Early Retirement, the Executive Benefits shall be
decreased by a percentage calculated by subtracting the Executive’s age at Early
Retirement from the normal Retirement age of 62, and multiplying the result by a
factor of five. For example, a 35% reduction of the Executive Benefits would
occur if the Executive’s Early Retirement age is 55, based on the following
calculation: 62-55=7x5=35%.

 

(c) If the Executive elects under Section 5.1 or Section 5.4 to receive
Executive Benefits prior to attaining age 62, the Executive Benefits shall be
decreased by a percentage calculated by subtracting the Executive’s age at
commencement of benefits from the normal Retirement age of 62, and multiplying
the result by a factor of five. For example, a 35% reduction of the Executive
Benefits would occur if the Executive elected to receive benefits at age 55,
based on the following calculation: 62-55=7x5=35%.

 